— In consolidated actions, (1) plaintiff appeals from so much of an order of the Supreme Court, Westchester County, dated March 13, 1974, as fixed the reasonable value of the legal services rendered by defendant Cucinell on her behalf at $2,500, plus $1,053.51 disbursements, and directed him to return $1,596.49 to plaintiff; and (2) defendant Cucinell appeals from the entire order. Appellant Cucinell’s brief states that his appeal is directed only to certain findings of fact and conclusions contained in the decision of Special Term. Order affirmed, *838without costs. In our opinion, the attorney’s fee fixed by Special Term was fair and reasonable. We do not, however, agree with Special Term’s characterization of the attorney’s conduct. Rabin, Acting P. J., Hopkins, Martuscello, Brennan and Munder, JJ., concur.